DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending.
This communication is in response to the communication filed 9/10/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for providing an estimate of HbA1c and tracking changes in glycemia by receiving data, analyzing it, and outputting the results of the collection and analysis. Specifically, the claims recite computing a surrogate fasting measurement, computing a glycation value using said surrogate fasting measurement in a predetermined glycation equation, computing said glycation value as an initial estimate of HbA1c upon initialization of tracking of said patient’s average glycemia, updating said glycation value by using an updated DMBG value in said predetermined glycation equation, computing an updated estimate of HbA1c using said initial estimate of HbA1c and said updated glycation value in a predetermined HbA1c estimation equation, and outputting updated estimate of HbA1C, which is grouped within the “certain methods of organizing human activity” and/or “mental processes” grouping of abstract ideas because in this case, the claims involve tracking and monitoring patient data. See MPEP 2106.04. The claims are also directed to calculating, estimating, and 
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims include a glucose monitoring device, processors, computer readable tangible storage device, and non-transient computer readable medium. The claims merely use additional elements recited at a high level of generality as tools to perform abstract ideas, and generally link the use of a judicial exception to a particular technological environment. The use of the additional elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the glucose monitoring device may be a computer device or processor receiving data, making calculations, and outputting results of the calculations (specification p. 14). The storage device and computer readable mediums may be general purpose computing devices performing computer functions (specification p. 17). 
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate 
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the claims recite limitations related to receiving and sending information and performing repetative calculations because they recite computing a glycation value as an initial estimate of HbA1c, updating said glycation value, computing an updated estimate of HbA1c using said initial estimate of HbA1c and said updated glycation value in a predetermined HbA1c estimation equation, and outputting updated estimate of HbA1C.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the steps of the claims recited above amount to See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. The claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe particular aspects of which data may be collected, how the data manipulation may be performed in the mind, mathematical concepts, equations, and formulas. Claims 2, 12, and 22, reciting particular aspects of computing an average of SMBG data; claim 5, reciting particular aspects of performing computations and outputting the results of the analysis; and claims 15 and 25, reciting particular aspects of performing computations using mathematical concepts and mental processes. Claims 3, 4, 9, 13, 14, 19, 23, 24, and 29, further defining periods of time to be used in mathematical calculations; and claims 8, 18, and 28, reciting particular aspects of how compartmental modelling may be used to perform the mental process of aggregating unstructured data into predefined time bins The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of estimate of HbA1c and tracking changes in glycemia by receiving data, analyzing it, and outputting the results of the collection and analysis. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer 

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 9/10/2021 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the claims as amended, relative to the provided glucose monitoring device, to recite that such device provides the real-time estimate of HbA1c as well as tracking of changes in average glycemia in real-time (Remarks p. 15-16). Examiner respectfully disagrees. 
The claims aim to provide an estimate of HbA1c and tracking changes in glycemia by receiving data, analyzing it, and outputting the results of the collection and analysis. Without using the recited computer elements, one of ordinary skill in the art may perform the claims as a mental process. The claims are directed to collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016).
This method is similar to other automated methods that fall within the certain methods of organizing human activity category of abstract ideas. See, e.g., In re Meyer, 688 F.2d 789, 795 (CCPA 1982) (determining that an “invention . . . concerned with replacing, in part, the thinking processes of a neurologist with a computer” is directed to an abstract idea); MPEP § 2106.04(a)(2)(II)(C) (explaining that the claims in Meyer are examples of claims directed to managing human behavior); see also In re Salwan, 681 F. App’x 938, 941 (Fed. Cir. 2017) (determining that a claimed method for transferring patient health information “describes little more than the automation of a ‘method of organizing human activity’ with respect to medical information”); DietGoal Innovations LLC v. Bravo Media LLC, 33 F. Supp. 3d 271, 283 (S.D.N.Y. 2014), affd, 599 F. App’x 956 (Fed. Cir. 2015) (computerized meal planning).

The claims at issue in Enfish v. Microsoft were directed to a particular improvement in the computer’s functionality. 822 F.3d at 1336. If a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an improvement in a computer" because the method did not employ a computer and a skilled artisan could perform all the steps mentally). 
The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Here, the specification explains how the present invention uses a glucose monitoring device recited at a high level of generality to perform basic computer functions of receiving, calculating, and outputting data. Moreover, abstract idea is generally linked to the computer elements to provide the personalized questions and the final possible health risk or ranked health risks. The limitation of including “physical contact” to differentiate the glucose monitoring device does not explain how the device as recited integrates the abstract idea into a practical application or is significantly more than the abstract idea.
From MPEP 2016.05(a)(II): “in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly””.  The steps as claimed can be performed on any generic computer as the one described by Applicant’s specification (p. 18), such that 
The USPTO memorandum published in light of Berkheimer v. HP stated on pages 3-4 that examiners can cite to an applicant’s specification, court decisions, publications demonstrating the well-understood, routine, conventional nature of elements, and can take official notice. The previous Office Action included citations to the Applicant’s specification to determine the general functionality of the limitations and cited case law to analogize the technologies and functions.
Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional elements are not significantly more than the judicial exception, therefore the claims remain rejected under 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.P./Examiner, Art Unit 3686                                                                                                                                                                                                        
	
/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686